                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION

In re:                              )
                                    )     Case No. 3:19-bk-1971
CAPSTONE PEDIATRICS, PLLC,          )
                                    )     Chapter 11
                  Debtor.           )
                                    )
____________________________________)
                                    )
CDS BUSINESS SERVICES, INC. d/b/a )
NEWTEK BUSINESS CREDIT.             )
                                    )
                  Plaintiff,        )
                                    )
v.                                  )     Adv. Proc. No. 3:20-ap-90140
                                    )
                                    )
AMERICA CARES TRUST d/b/a           )
CARENATION                          )
                                    )
                  Defendant.        )
______________________________________________________________________________

    SUPPLEMENTAL MEMORANDUM IN SUPPORT OF EXPEDITED MOTION FOR
                          PRELIMINARY INJUNCTION
______________________________________________________________________________

         Comes now CDS Business Services, Inc. d/b/a Newtek Business Credit (hereinafter,

 “CDS”) and files this supplement to its expedited motion and memorandum in support for

 Injunctive Relief [DE 4], based on the discovery of additional facts by CDS since the time that

 the court set this matter for expedited hearing [DE 5].

          (1) It has now been discovered that CareNation has not only been diverting CDS’ property

             and collateral in the Debtor’s DIP Operating via its improperly obtained access to the

             CashPro® platform (as discussed in the original motion), but since August 10, 2020 ,

             its president Michael Gaw (“Gaw”) has actually been signing checks - both payroll




Case 3:20-ap-90140       Doc 10    Filed 09/17/20 Entered 09/17/20 10:31:52            Desc Main
                                   Document     Page 1 of 6
                and otherwise - on the Carve-Out Account into which CDS’ money was moved by

                CareNation1, despite his knowledge that he is not an authorized signatory on that

                account (or any of Debtor’s other accounts). Lest there by any doubt that Gaw knew

                that he was not an authorized signatory on any of the DIP Accounts, and presumably

                in response to having been served with the complaint and motion for injunctive relief,

                Gaw contacted Bank of America on or about September 14, 2020 - just three days ago

                and more than a month after he began signing checks of Capstone Pediatrics PLLC -

                requesting (apparently for the first time) that Bank of America add him as an

                authorized signatory on the accounts. Bank of America properly relayed Gaw’s

                request to Jim Davis (the court appointed CRO of Debtor and the only authorized

                signatory on the accounts) who denied Gaw’s request for obvious reasons. Upon

                being informed on September 15 of Davis’ refusal to consent to Gaw’s request to be

                added as an additional signatory, Gaw asserted to Bank of America that CareNation

                was the “owner” of the accounts by virtue of the APA, and that Bank of America was

                obligated to follow his instructions and to disregard any contrary instructions from

                Jim Davis. In reply to Gaw’s response, Bank of America informed both Gaw and

                Davis that Bank of America was retaining legal counsel “regarding this and other

                issues related to Capstone Pediatrics”. A copy of that correspondence is attached

                hereto as Exhibit 1. CDS has now learned that the “other issues” in question involve

                the fact that Gaw, purporting to sign as “Chairman” of Debtor Capstone Pediatrics,

                PLLC (and using Debtor’s Tax identification number) applied for, and received in the

                name of Debtor, a “Paycheck Protection Program” (“PPP”) loan in the amount of



1
    The Care-Out Account is specifically entitled “Capstone Pediatrics PLLC Debtor in Possession Case 20-01971”.

                                                         2

Case 3:20-ap-90140             Doc 10     Filed 09/17/20 Entered 09/17/20 10:31:52                   Desc Main
                                          Document     Page 2 of 6
          $636,386.00, which Gaw caused to be deposited into the DIP Carve-Out Account over

          which CareNation had by then begun surreptitiously accessing and exercising control.

          A copy of the PPP loan application and promissory note is attached hereto as

          Collective Exhibit 2.

       (2) Knowing, then, that there was not only a pending motion for a preliminary injunction

          to address Gaw’s unauthorized use and control of the DIP Accounts, for which a

          hearing had already been set by the court in just a few days, and further knowing that

          Bank of America had never recognized Gaw as a signatory to the Bank Accounts and

          was not assenting to his demands to be so added, Gaw nonetheless proceeded to

          handwrite that same day - on September 15, 2020 - a $500,000.00 check from the DIP

          Carve-Out Account payable to CareNation (draining the DIP Carve-Out Account of

          all but approximately $40,000 of funds) and deposited that money into a separate bank

          account under the name of CareNation at First Horizon Bank. A copy of that check

          is attached hereto as Exhibit 3.

       (3) Upon discovering this latest development, Bank of America immediately commenced

          on September 16 such actions as were necessary to both revoke payment on the

          unauthorized $500,000.00 check and to completely terminate all access of CareNation

          and its agents to the DIP Accounts.

       (4) As such, the DIP Accounts appear to be, for the moment, secure. That said, incredibly,

          Gaw continues to defiantly assert that he “owns” the bank accounts and there is every

          reason to think that he will continue his efforts to access and control these accounts,

          for purposes of moving the funds over to accounts under his control, one way or

          another.



                                                3

Case 3:20-ap-90140     Doc 10     Filed 09/17/20 Entered 09/17/20 10:31:52           Desc Main
                                  Document     Page 3 of 6
                                                      ARGUMENT

        That Gaw would represent himself to be the “Chairman” of the Debtor and, using its name

and tax identification number, fraudulently2 apply for a PPP loan in the name of the Debtor,

demonstrates a level of either stunning ignorance of the terms of the APA or a willingness to

intentionally misrepresent those terms to third parties, even to the point of making sworn

statements made to the government, either of which requires this court’s immediate intervention.

By commingling in the Dip Carve-out Account both CDS’ money improperly diverted from the

Debtor’s Operating Account and the proceeds of the fraudulently obtained PPP loan (for which

Bank of America has now formally demanded immediate and full repayment from Gaw and

CareNation based on the fraudulent nature of the application), Gaw and CareNation have created

serious problems that will require this court’s involvement for some time to come, and will

necessarily delay the dismissal of this case.

        In addition, it is shocking enough by itself that CareNation - acting through Gaw -

improperly used the online CashPro® access of a terminated Capstone employee to begin secretly

accessing and exercising control over the Debtor’s DIP Accounts in order to divert CDS’ proceeds

of accounts receivable. That Gaw would then also begin signing paper checks clearly in the name

of Debtor when he knew at the time of his signing that he was not an authorized signatory with

Bank of America on the accounts demonstrates a level of brazenness that is difficult to fathom.

        Perhaps most shocking, though, is Gaw’s actions just two days ago when, after being

served with the complaint and motion - and perhaps most importantly, after this Court’s order


2
 Besides the obvious misrepresentation that Gaw is Chairman of the Debtor in Possession, the application contains
misrepresentations concerning the Debtor’s qualifications to obtain a loan. For instance, Debtor is in bankruptcy, of
course, and is in fact delinquent on a SBA guaranteed loan - the allowed claim of Newtek Small Business Finance
[Claim 61] is a SBA guaranteed loan.

                                                         4

Case 3:20-ap-90140           Doc 10      Filed 09/17/20 Entered 09/17/20 10:31:52                      Desc Main
                                         Document     Page 4 of 6
setting a preliminary injunction hearing in short order - he signed and deposited into a separate

account of CareNation at First Horizon Bank a check to CareNation for $500,000.00 effectively

draining all money in the DIP Carve-Out Account. While it is certainly a positive development

that Bank of America has taken such actions on September 16 to both terminate Gaw’s and

CareNation’s access to the DIP Accounts and to recover for those DIP Accounts the fraudulently

signed $500,000.00 check, this court’s involvement is nonetheless necessary. In fact, Gaw’s

brazen actions over the past few days demonstrate why an order from this court is more necessary

than ever. Absent an order from this court affirmatively prohibiting CareNation and its agents

(including Gaw) from further attempts to regain access to the accounts or write checks, Gaw and

CareNation could simply interfere with this court’s jurisdiction by filing a new action in state court

to try to force Bank of America to allow him access (to say nothing of extra-judicial measures that

it is reasonable to believe Gaw might attempt, based on his actions over the past few days), which

court would of course have none of the background necessary to understand the myriad bankruptcy

issues implicated by Gaw’s actions.

        CDS sought an expedited hearing on a motion for preliminary injunction hearing, instead

of seeking an ex parte TRO, on the assumption that no established business with a fixed location,

thousands of clients and many employees, would ever dream of attempting to circumvent the

ability of this court to address these issues during the brief period of time between the filing of the

motion and the court’s ruling on same. Clearly, in retrospect, ex parte relief is precisely what

would have been warranted given Gaw’s brazen actions of effectively emptying the Carve-Out

Account of money nearly half of which is that of CDS, by use of a check for which he knew the

Bank did not recognize him as an authorized signatory, and in the face of a pending injunction

hearing to address this very sort of conduct. While it is too late to seek ex parte relief at this stage,



                                                   5

Case 3:20-ap-90140        Doc 10     Filed 09/17/20 Entered 09/17/20 10:31:52                Desc Main
                                     Document     Page 5 of 6
these facts demonstrate that an order of this court not only restraining Gaw’s actions but

affirmatively imposing on him an obligation to surrender all checks to DIP Accounts in his

possession is necessary, in order that future violations by Gaw and/or CareNation may be

addressed in the context of a contempt motion.


                                                       Respectfully submitted,


                                                       /s/ Daniel H. Puryear
                                                       Daniel H. Puryear, # 18190
                                                       Puryear Law Group PLLC
                                                       104 Woodmont Boulevard, Suite 201
                                                       Nashville, TN 37205
                                                       615-255-4859 (phone)
                                                       615-630-6602 (fax)
                                                       dpuryear@puryearlawgroup.com

                                                       Counsel for CDS Business Services, Inc.
                                                       d/b/a Newtek Business Credit



                                 CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was filed electronically on
September 17, 2020. Notice of this filing was sent by operation of the Court’s electronic filing
system to all those parties specifically requesting electronic service and as indicated on the
electronic filing receipt. Parties may access this filing through the Court’s electronic filing system.



                                                       /s/ Daniel H. Puryear
                                                       Daniel H. Puryear




                                                  6

Case 3:20-ap-90140        Doc 10    Filed 09/17/20 Entered 09/17/20 10:31:52               Desc Main
                                    Document     Page 6 of 6
